Citation Nr: 0422573	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2002, the Board issued a decision denying a 
higher initial evaluation of service-connected PTSD.  The 
veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  The parties to the case 
filed a Joint Motion for Remand of the decision on the basis 
that inadequate reasons and basis were provided in the 
Board's determination and that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertaining to 
notification of information and evidence necessary to 
substantiate the claim were not met.  In an October 2003 
order, the Court granted the joint motion and vacated and 
remanded the Board's decision.

The record also reflects that the Board remanded the issue of 
entitlement to service connection for residuals of injury of 
both legs in November 2003.  This issue remains on remand and 
is not before the Board at this time. 

In addition, a statement from the veteran received in March 
2004 appears to be an informal application to reopen a 
previously denied claim of entitlement to service connection 
for hypertension. The March 2004 informal claim to reopen has 
not yet been adjudicated and is referred to the RO.  Bruce v. 
West, 11 Vet. App. 405, 408 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in March 2004, the veteran indicated 
that he is receiving Social Security Administration 
disability (SSA) benefits.  The SSA records do not appear to 
be included in the claims file.  Although it is not clear 
from the record, the SSA records may be pertinent to the 
claim on appeal.  Appropriate action to obtain all records 
associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the Social Security 
Administration and give appropriate consideration and weight 
to such evidence in determining whether to award or deny VA 
benefits).

In addition, the veteran submitted a statement in March 2004 
indicating that he received treatment for his PTSD from 
Gadsden Regional Medical Center from May 2004.  Gadsden 
Regional Medical Center records are not included in the 
claims file.  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak, supra.  Thus, any additional relevant 
medical records should be secured on remand.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorder at issue 
since 2000.  Specifically, the medical 
treatment provided at Gadsden Regional 
Medical Center from May 2004.  The VBA 
AMC should then request all pertinent 
medical records from these providers.  

3.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




